 1   JAMES E. SELL, ESQ. (SBN 135935)
     Jsell@tysonmendes.com
 2   MATTHEW G. TANG, ESQ. (SBN 272586)
     mtang@tysonmendes.com
 3   TYSON & MENDES, LLP
     523 Fourth Street, Suite 100
 4   San Rafael, CA 94901
     Phone:        (628) 253-5070
 5   Facsimile:    (415) 785-3165

 6   Attorneys for Defendant ENGINEERING/
     REMEDIATION RESOURCES GROUP, INC.
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10

11                                                Case No. 5:19-cv-00278 FMO (SHKx)
     ECOLOGY RECYCLING SERVICES, LLC;
12   ECOLOGY AUTO PARTS, INC.; JOSE G.            & Case No. 5:19-cv-00566 FMO (SHKx)
     GONZALEZ LICON; AND MARY LOUISE
13   LARA,                                        STIPULATED PROTECTIVE ORDER
           Plaintiffs,
14                                                Action Filed: December 7, 2018
           v.                                     Judge:        Hon. Fernando M. Olguin
15
     ENGINEERING/REMEDIATION
16   RESOURCES GROUP, INC. also known as          Trial Date:   April 28, 2020
     ERRG; and Does 1 through 10, inclusive
17
           Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                              1
                                 STIPULATED PROTECTIVE ORDER
 1                                 STIPULATED PROTECTIVE ORDER

 2            Subject to the approval of this Court, the parties hereby stipulate to the following protective

 3   order:

 4   1.       A.     PURPOSES AND LIMITATIONS

 5            Discovery in this action is likely to involve production of confidential, proprietary, or private

 6   information for which special protection from public disclosure and from use for any purpose other

 7   than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and

 8   petition the Court to enter the following Stipulated Protective Order. The parties acknowledge that

 9   this Order does not confer blanket protections on all disclosures or responses to discovery and that

10   the protection it affords from public disclosure and use extends only to the limited information or

11   items that are entitled to confidential treatment under the applicable legal principles. The parties

12   further acknowledge, as set forth in Section 12.3 below, that this Stipulated Protective Order does

13   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

14   procedures that must be followed and the standards that will be applied when a party seeks

15   permission from the court to file material under seal.

16            B.     GOOD CAUSE STATEMENT

17            This action is likely to involve trade secrets, customer and pricing lists and other valuable

18   research, development, commercial, financial, technical and/or proprietary information for which

19   special protection from public disclosure and from use for any purpose other than prosecution of this

20   action is warranted. Such confidential and proprietary materials and information consist of, among

21   other things, confidential business or financial information, proprietary means and methods utilized

22   in connection with government contracting, confidential business practices, or other confidential

23   research, development, or commercial information (including information implicating privacy rights

24   of third parties), information otherwise generally unavailable to the public, or which may be

25   privileged or otherwise protected from disclosure under state or federal statutes, court rules, case

26   decisions, or common law. Accordingly, to expedite the flow of information, to facilitate the prompt

27   resolution of disputes over confidentiality of discovery materials, to adequately protect information

28   the parties are entitled to keep confidential, to ensure that the parties are permitted reasonable

                                                         1
                                          STIPULATED PROTECTIVE ORDER
 1   necessary uses of such material in preparation for and in the conduct of trial, to address their handling

 2   at the end of the litigation, and serve the ends of justice, a protective order for such information is

 3   justified in this matter. It is the intent of the parties that information will not be designated as

 4   confidential for tactical reasons and that nothing be so designated without a good faith belief that it

 5   has been maintained in a confidential, non-public manner, and there is good cause why it should not

 6   be part of the public record of this case.

 7   2.        DEFINITIONS

 8             2.1   Action: this consolidated federal lawsuit, which encompasses Case No. 5:19-cv-

 9   00278 FMO (SHKx) & Case No. 5:19-cv-00566 FMO (SHKx).

10             2.2   Challenging Party: a Party or Non-Party that challenges the designation of

11   information or items under this Order.

12             2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it is

13   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

14   Civil Procedure 26(c), and as specified above in the Good Cause Statement.

15             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their support

16   staff).

17             2.5   Designating Party: a Party or Non-Party that designates information or items that it

18   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

19             2.6   Disclosure or Discovery Material: all items or information, regardless of the medium

20   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

21   transcripts, and tangible things), that are produced or generated in disclosures or responses to

22   discovery in this matter.

23             2.7   Expert: a person with specialized knowledge or experience in a matter pertinent to

24   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

25   consultant in this Action.

26             2.8   House Counsel: attorneys who are employees of a party to this Action. House

27   Counsel does not include Outside Counsel of Record or any other outside counsel.

28

                                                        2
                                         STIPULATED PROTECTIVE ORDER
 1          2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

 2   entity not named as a Party to this action.

 3          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this Action

 4   but are retained to represent or advise a party to this Action and have appeared in this Action on

 5   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party, and

 6   includes support staff.

 7          2.11    Party: any party to this Action, including all of its officers, directors, employees,

 8   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 9          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

10   Material in this Action.

11          2.13    Professional Vendors: persons or entities that provide litigation support services (e.g.,

12   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

13   storing, or retrieving data in any form or medium) and their employees and subcontractors.

14          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

15   “CONFIDENTIAL.”

16          2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

17   Producing Party.

18   3.     SCOPE

19          The protections conferred by this Stipulation and Order cover not only Protected Material

20   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

21   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

22   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

23          Any use of Protected Material at trial shall be governed by the orders of the trial judge. This

24   Order does not govern the use of Protected Material at trial.

25   4.     DURATION

26          Even after final disposition of this litigation, the confidentiality obligations imposed by this

27   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

28   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                       3
                                         STIPULATED PROTECTIVE ORDER
 1   defenses in this Action, with or without prejudice; and (2) final judgment herein after the completion

 2   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including the

 3   time limits for filing any motions or applications for extension of time pursuant to applicable law.

 4   5.     DESIGNATING PROTECTED MATERIAL

 5          5.1       Exercise of Restraint and Care in Designating Material for Production: Each Party or

 6   Non-Party that designates information or items for protection under this Order must take care to

 7   limit any such designation to specific material that qualifies under the appropriate standards. The

 8   Designating Party must designate for protection only those parts of material, documents, items, or

 9   oral or written communications that qualify so that other portions of the material, documents, items,

10   or communications for which protection is not warranted are not swept unjustifiably within the ambit

11   of this Order.

12          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

13   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

14   encumber the case development process or to impose unnecessary expenses and burdens on other

15   parties) may expose the Designating Party to sanctions.

16          5.2       Manner & Timing of Designations: Except as otherwise provided in this Order (see,

17   e.g., second paragraph of section 5.2.1 below), or as otherwise stipulated or ordered, Disclosure or

18   Discovery Material that qualifies for protection under this Order must be clearly so designated before

19   the material is disclosed or produced.

20          Designation in conformity with this Order requires:

21                    5.2.1   for information in documentary form (e.g., paper or electronic documents, but

22   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

23   affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to

24   each page that contains protected material. If only a portion or portions of the material on a page

25   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

26   by making appropriate markings in the margins).

27          A Party or Non-Party that makes original documents available for inspection need not

28   designate them for protection until after the inspecting Party has indicated which documents it would

                                                        4
                                          STIPULATED PROTECTIVE ORDER
 1   like copied and produced. During the inspection and before the designation, all of the material made

 2   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

 3   identified the documents it wants copied and produced, the Producing Party must determine which

 4   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

 5   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page

 6   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

 7   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

 8   appropriate markings in the margins).

 9                  5.2.2   for testimony given in depositions that the Designated Party identify the

10   Disclosure or Discovery Material on the record, before the close of the deposition all protected

11   testimony.

12                  5.2.3   for information produced in some form other than documentary and for any

13   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

14   container or containers in which the information is stored the legend “CONFIDENTIAL.” If only a

15   portion or portions of the information warrants protection, the Producing Party, to the extent

16   practicable, shall identify the protected portion(s).

17          5.3     Inadvertent Failures to Designate: If timely corrected, an inadvertent failure to

18   designate qualified information or items does not, standing along, waive the Designating Party’s

19   right to secure protection under this Order for such material.         Upon timely correction of a

20   designation, the Receiving Party must make reasonable efforts to ensure that the material is treated

21   in accordance with the provisions of this Order.

22   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

23          6.1     Timing of Challenges: Any Party or Non-Party may challenge a designation of

24   confidentiality at any time that is consistent with the Court’s Scheduling Order.

25          6.2     Meet and Confer: The Challenging Party shall initiate the dispute resolution process

26   under Local Rule 37.1, et seq.

27          6.3     Burden: The burden of persuasion in any such challenge proceeding shall be on the

28   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

                                                        5
                                         STIPULATED PROTECTIVE ORDER
 1   impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 2   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,

 3   all parties shall continue to afford the material in question the level of protection to which it is

 4   entitled under the Producing Party’s designation until the Court rules on the challenge.

 5   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 6          7.1     Basic Principles: A Receiving Party may use Protected Material that is disclosed or

 7   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

 8   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the

 9   categories of persons and under the conditions described in this Order. When the Action has been

10   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

11   DISPOSITION).

12          Protected Material must be stored and maintained by a Receiving Party at a location and in

13   a secure manner that ensures that access is limited to the persons authorized under this Order.

14          7.2     Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise ordered

15   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

16   information or item designated “CONFIDENTIAL” only to:

17                  7.2.1   the Receiving Party’s Outside Counsel of Record in this Action, as well as

18   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

19   information for this Action;

20                  7.2.2   the officers, directors, and employees (including House Counsel) of the

21   Receiving Party to whom disclosure is reasonably necessary for this Action;

22                  7.2.3   Experts (as defined in this Order) of the Receiving Party to whom disclosure

23   is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

24   to Be Bound” (Exhibit A);

25                  7.2.4 the court and its personnel;

26                  7.2.5 court reporters and their staff;

27          ///

28          ///

                                                      6
                                        STIPULATED PROTECTIVE ORDER
 1                  7.2.6          professional jury or trial consultants, mock jurors, and Professional

 2   Vendors to whom disclosure is reasonably necessary for this Action and who have signed the

 3   “Acknowledgment and Agreement to Be Bound’ (Exhibit A);

 4                  7.2.7   the author or recipient of a document containing the information or a

 5   custodian or other person who otherwise possessed or knew the information;

 6                  7.2.8   during their depositions, witnesses, and attorneys for witnesses, in the Action

 7   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that the

 8   witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any

 9   confidential information unless they sign the “Acknowledgement and Agreement to Be Bound”

10   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

11   transcribed deposition testimony or exhibits to depositions that reveal Protected Material may be

12   separately bound by the court reporter and may not be disclosed to anyone except as permitted under

13   this Stipulated Protective Order; and

14                  7.2.9          any mediator or settlement officer, and their supporting personnel,

15   mutually agreed upon by any of the parties engaged in settlement discussions.

16   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

17           OTHER LITIGATION

18           If a Party is served with a subpoena or a court order issued in other litigation that compels

19   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party

20   must:

21           8.1    promptly notify in writing the Designating Party. Such notification shall include a

22   copy of the subpoena or court order;

23           8.2    promptly notify in writing the party who caused the subpoena or order to issue in the

24   other litigation that some or all of the material covered by the subpoena or order is subject to this

25   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

26           8.3    cooperate with respect to all reasonable procedures sought to be pursued by the

27   Designating Party whose Protected Material may be affected.

28

                                                       7
                                        STIPULATED PROTECTIVE ORDER
 1          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 2   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

 3   before a determination by the court from which the subpoena or order issued, unless the Party has

 4   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 5   expense of seeking protection in that court of its confidential material and nothing in these provisions

 6   should be construed as authorizing or encouraging a Receiving Party in this Action to disobey a

 7   lawful directive from another court.

 8   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

 9          THIS LITIGATION

10          9.1     The terms of this Order applicable to information produced by a Non-Party in this

11   Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

12   connection with this litigation is protected by the remedies and relief provided by this Order.

13   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

14   protections.

15          9.2     In the event that a Party is required, by a valid discovery request, to produce a Non-

16   Party’s confidential information in its possession, and the Party is subject to an agreement with the

17   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

18                  9.2.1   promptly notify in writing the Requesting Party and the Non-Party that some

19   or all of the information requested is subject to a confidentiality agreement with the Non-Party;

20                  9.2.2 promptly provide the Non-Party with a copy of the Stipulated Protective

21   Order in this action, the relevant discovery request(s), and a reasonably specific description of the

22   information requested; and

23                  9.2.3   make the information requested available for inspection by the Non-Party, if

24   requested.

25          9.3     If the Non-Party fails to seek a protective order from this court within 14 days of

26   receiving the notice and accompanying information, the Receiving Party may produce the Non-

27   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

28   a protective order, the Receiving Party shall not produce any information in its possession or control

                                                        8
                                         STIPULATED PROTECTIVE ORDER
 1   that is subject to the confidentiality agreement with the Non-Party before a determination by the

 2   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

 3   seeking protection in this court of its Protected Material.

 4   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 6   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 7   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 8   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 9   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

10   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

11   Be Bound” that is attached hereto as Exhibit A.

12   11.    INADVERTENT             PRODUCTION              OF     PRIVILEGED        OR      OTHERWISE

13          PROTECTED MATERIAL

14          When a Producing Party gives notice to Receiving Party that certain inadvertently produced

15   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

16   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

17   modify whatever procedure may be established in an e-discovery order that provides for production

18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and €, insofar as the

19   parties reach an agreement on the effect of disclosure of a communication or information covered

20   by the attorney-client privilege or work product protection, the parties may incorporate their

21   agreement in the stipulated protective order submitted to the court.

22   12.    MISCELLANEOUS

23          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

24   its modification by the Court in the future.

25          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

26   no Party waives any right it otherwise would have to object to disclosing or producing any

27   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

28

                                                        9
                                         STIPULATED PROTECTIVE ORDER
 1   Party waives any right to object on any ground to use in evidence of any of the material covered by

 2   this Protective Order.

 3           12.3    Filing Protected Material. A Party that seeks to file under seal any Protected Material

 4   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant

 5   to a court order authorizing the sealing of the specific Protected Material at issue. If a Party's request

 6   to file Protected Material under seal is denied by the court, then the Receiving Party may file the

 7   information in the public record unless otherwise instructed by the court.

 8   13.     FINAL DISPOSITION

 9           After the final disposition of this Action, as defined in paragraph 4, within 60 days of a

10   written request by the Designating Party, each Receiving Party must return all Protected Material to

11   the Producing Party or destroy such material. As used in this subdivision, “all Protected Material”

12   includes all copies, abstracts, compilations, summaries, and any other format reproducing or

13   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,

14   the Receiving Party must submit a written certification to the Producing Party (and, if not the same

15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

16   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

17   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

18   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel

19   are entitled to retain any archival copy of all pleadings, motion papers, trial deposition, and hearing

20   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

21   work product, and consultant and expert work product, even if such materials contain Protected

22   Material. Any such archival copies that contain or constitute Protected Material remain subject to

23   this Protective Order as set forth in Section 4 (DURATION).

24   14.     VIOLATIONS OF THIS ORDER

25           Any violation of this Order may be punished by any and all appropriate measures including,

26   without limitation, contempt proceedings and/or monetary sanctions.

27

28                                  [Signature Page Follows On Next Page]

                                                         10
                                         STIPULATED PROTECTIVE ORDER
 1   Dated: July 5, 2019                        TYSON & MENDES, LLP

 2

 3                                           By: _____/s/ Matthew G. Tang_______
                                                  James E. Sell, Esq.
 4
                                                  Matthew G. Tang, Esq.
 5                                                Attorneys for Defendant
                                                  ENGINEERING/REMEDIATION
 6                                                RESOURCES GROUP, INC.
 7

 8   Dated: July 5, 2019                        TUCKER ELLIS, LLP
 9

10
                                             By: _____/s/ Marc R. Greenberg_______
11                                                Marc R. Greenberg, Esq.
                                                  Attorneys for Plaintiffs
12                                                ECOLOGY RECYCLING SERVICES,
                                                  LLC & ECOLOGY AUTO PARTS, INC.
13

14
     Dated: July 5, 2019                        LERNER, MOORE, SILVA, CUNNINGHAM &
15
                                                RUBEL, PLC
16

17
                                             By: _____/s/ Darla A. Cunningham_______
18                                                Darla A. Cunningham, Esq.
                                                  Attorneys for Plaintiffs
19                                                JOSE G. GONZALEZ LICON & MARY
20                                                LOUISE LARA

21
                            ELECTRONIC SIGNATURE ATTESTATION
22
            I, Matthew G. Tang, am the CM/ECF filer whose ID and password is being used to file this
23

24   Stipulated Protective Order. In compliance with Civil L.R. 5-4.3.4, I hereby attest that Marc R.

25   Greenberg and Darla A. Cunningham concur in this filing’s content and have authorized the filing.

26

27
                                                By:_____/s/ Matthew G. Tang_______
28
                                                      Matthew G. Tang
                                                    11
                                      STIPULATED PROTECTIVE ORDER
                                     [PROPOSED] ORDER
 1

 2         The above stipulation having been considered and good cause appearing therefore,

 3         IT IS SO ORDERED.

 4

 5           July 9, 2019
     Dated: __________________________              _____________________________
                                                    The Honorable Shashi H. Kewalramani
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10             [Exhibit A “Acknowledgment and Agreement to Be Bound” on next page]
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               12
                                  STIPULATED PROTECTIVE ORDER
 1                                                 EXHIBIT A

 2                              Acknowledgment and Agreement to Be Bound

 3            I,   ________________________________              [print    or    type     full   name],     of

 4   ____________________________________________ [print or type full address], declare under

 5   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 6   was issued by the United States District Court for the Central District of California on __________

 7   [date] in the case of Ecology Recycling Services, LLC, et al. v. Engineering/Remediation Resources

 8   Group, Inc., et al., Case No. 5:19-cv-00278 FMO (SHKx), consolidated with Case No. 5:19-cv-

 9   00566 FMO (SHKx). I agree to comply with and to be bound by all the terms of this Stipulated

10   Protective Order and I understand and acknowledge that failure to so comply could expose me to

11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

12   any manner any information or item that is subject to this Stipulated Protective Order to any person

13   or entity except in strict compliance with the provisions of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the Central

15   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

16   if such enforcement proceedings occur after termination of this action.               I hereby appoint

17   ________________________ [print or type full name] of _____________________________

18   [print or type full address and telephone number] as my California agent for service of process in

19   connection with this action or any proceedings related to enforcement of this Stipulated Protective

20   Order.

21   Dated: __________________________

22

23   City and State where sworn and signed: __________________________

24

25   Signature: __________________________

26

27   Printed Name: __________________________

28

                                                         13
                                          STIPULATED PROTECTIVE ORDER
 1                                    CERTIFICATE OF SERVICE
 2          I, Matthew G. Tang, certify under penalty of perjury under the laws of the United States that,
 3
     on July 5, 2019, I caused the following documents to be served by the method(s) indicated below on
 4
     the parties listed below: STIPULATED PROTECTIVE ORDER.
 5

 6
     PARTIES SERVED:               Ecology Recycling Services LLC and Ecology Auto Parts
 7                                 Marc R. Greenberg
 8                                 Tucker Ellis LLP
                                   515 South Flower Street, 42nd Floor
 9                                 Los Angeles, CA 90071
                                   D:     (213) 430-3355
10                                 C:     (213) 215-8887
                                   marc.greenberg@tuckerellis.com
11

12                                 Jose G. Gonzalez Licon and Mary Louise Lara
                                   Darla A. Cunningham
13                                 Lerner, Moore, Silva, Cunningham & Rubel
                                   141 N. Arrowhead Ave., Suite 1
14                                 San Bernardino, CA 92408-1024
                                   D:     (909) 889-1131
15                                 F:     (909) 383-7761
16                                 dcunningham@injuryatwork.com

17   ___    BY EMAIL: on the parties in said cause, by sending an electronic copy to the email
18          address located on the service list.

19   _X_    BY ELECTRONIC SERVICE: Pursuant to CM/ECF System, registration as a CM/ECF
            user constitutes consent to electronic service through the Court’s transmission facilities.
20          The court’s CM/ECF systems send an e-mail notification of the filing to the parties and
            counsel of record listed above who are registered with the Court’s CM/ECF system.
21
            Executed on July 5, 2019, at San Rafael, California.
22

23                                                   /s/ Matthew G. Tang_______
                                                     Matthew G. Tang
24

25

26

27

28

                                                      1
                                           CERTIFICATE OF SERVICE
